Exhibit PARTNERSHIP INTEREST PURCHASE AGREEMENT BY AND AMONG PETRO RESOURCES CORPORATION, PRC HHEP II, LP AND HHEP GP II, L.P. TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS 1 1.1 Definitions 1 1.2 Interpretation 2 ARTICLE II PURCHASE AND SALE OF PARTNERSHIP INTEREST; CLOSING 3 2.1 Purchase and Sale of Partnership Interest 3 2.2 Purchase Price 3 2.3 Closing 3 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 4 3.1 Existence and Good Standing; Authority; Enforceability 4 3.2 Partnership Interest 4 3.3 No Conflicts; Consents and Approvals 4 3.4 Litigation 4 3.5 Brokers 5 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER 5 4.1 Existence and Good Standing; Authority; Enforceability 5 4.2 No Conflicts; Consents and Approvals 5 4.3 Litigation 5 4.4 Brokers 5 4.5 Investor Status and Investment Intent 5 4.6 Other 6 ARTICLE V ADDITIONAL AGREEMENTS 8 5.1 Consent and Waiver regarding Transfer of Partnership Interest 8 5.2 Sales and Transfer Taxes 8 5.4 Further Assurances 8 ARTICLE VI SURVIVAL OF REPRESENTATIONS AND WARRANTIES 8 6.1 Survival 8 ARTICLE VII GENERAL 9 7.1 Notices 9 7.2 Counterparts 9 7.3 Miscellaneous 9 i PARTNERSHIP INTEREST PURCHASE AGREEMENT This PARTNERSHIP INTEREST PURCHASE AGREEMENT dated as of September 26, 2008 (this “Agreement”) is made by and among PETRO RESOURCES CORPORATION, a Delaware corporation (“Seller”), PRC HHEP II, LP, a Texas limited partnership (“Purchaser”) and HHEP GP II, L.P., a Delaware limited partnership (the “General Partner”). RECITALS: Seller is the record and beneficial owner of a 5⅓% limited partner interest (the “Partnership Interest”) in Hall-Houston ExplorationII, L.P., a Delaware limited partnership (the “Partnership”).Seller desires to sell the Partnership Interest to Purchaser and Purchaser desires to purchase the Partnership Interest from Seller on the terms and conditions of this Agreement.Upon the consummation of the transactions contemplated by Article II, Seller will own no interest in the Partnership and Purchaser will become a substituted limited partner in the Partnership with a 5⅓% limited partner interest in the Partnership. NOW, THEREFORE, in consideration of the mutual covenants, agreements, representations and warranties contained herein, and in reliance thereon, Seller and Purchaser, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS 1.1Definitions.In this Agreement, including the recitals, the following terms have the meanings specified in the following Sections: Defined Term Section “Agreement” Preamble “Closing” 2.3 “Closing Date” 2.3 “General Partner” Preamble “Partnership” Recitals “Partnership Interest” Recitals “Purchase Price” 2.2 “Purchaser” Preamble “Seller” Preamble Capitalized terms used but not otherwise defined in this Agreement have the meanings assigned to such terms in the Partnership Agreement. In addition, the following terms shall have the following meanings: “Contract” shall mean, with respect to any Person, any contract, lease, commitment, sales order, purchase order, agreement, instrument, mortgage, deed of trust, indenture, franchise, note, bond or other contractual obligation pursuant to the terms of which such Person is entitled to any present or future benefit or subject to any present or future benefit, and shall include the certificate of incorporation, bylaws, partnership agreement and similar organizational documents of any Person. 1 “Governmental Authority” shall mean the government of the United States, any state or political subdivision thereof, and any body exercising executive, legislative, judicial regulatory or administrative authority or functions of or pertaining to government. “Legal Requirement” shall mean any applicable constitutional provision, statute, act, code, law, rule, ordinance, order, decree, ruling, proclamation, resolution, judgment, decision, declaration or interpretive or advisory opinion or letter of any Governmental Authority. “Liens” shall mean all mortgages, liens, pledges, encumbrances, charges, agreements, claims, restrictions and defects of title. “Partnership Agreement” shall mean the Amended and Restated Agreement of Limited Partnership of Hall-Houston Exploration II, L.P. dated as of April 21, 2006, as amended. “Person” shall mean an individual, partnership, corporation, business trust, trust, unincorporated association, limited liability company, joint venture or any other entity of whatever nature. “Securities Act” shall mean the Securities Act of 1933, as amended. 1.2Interpretation.In this Agreement, unless the context otherwise requires: (a)The terms “hereby,” “hereunder,” and any similar terms, as used in this Agreement, refer to this Agreement. (b)Any reference to any Section or Schedule contained in this Agreement shall refer to such Section or Schedule as set forth in or attached to this Agreement, notwithstanding use of or failure to use the term “hereof,” “hereto” or “herein” in connection with such reference. (c)Words shall apply equally to both singular and plural forms of the terms defined, and words importing gender shall include all genders. (d)Any headings preceding the text of the several Sections of this Agreement, and any table of contents appended to copies hereof, shall be solely for convenience of reference and shall not constitute a part of this Agreement, nor shall they affect its meaning, construction or effect. (e)Unless expressly limited, all references to agreements are references to agreements as the provisions thereof may be amended, modified or waived from time to time. (f)The word “including” when following any general statement, term or matter shall not be construed to limit such general statement, term or matter to the specific items or matters set forth immediately following such word or similar words, whether or not non-limiting language (such as “without limitation” or “but not limited to” or words of similar import) is used with reference thereto, but rather shall be deemed to refer to all other items or matters that could reasonably fall within the broadest possible scope of such general statement, term or matter. 2 (g)Statements herein qualified by “known to Seller,” “Seller’s knowledge” or a similar phrase shall mean that an executive officer of Seller after reasonable due inquiry has no current actual knowledge of the inaccuracy of such statement.No knowledge of any other Person shall be imputed to Seller unless actually disclosed to Seller in writing. ARTICLE II PURCHASE AND SALE OF PARTNERSHIP INTEREST; CLOSING 2.1 Purchase and Sale of Partnership Interest.Subject to the terms and conditions of this Agreement, and in reliance on the representations and warranties contained in this Agreement, as of 9:00 a.m. Houston, Texas time on the Closing Date: (a)Seller hereby sells, assigns, transfers and delivers, free and clear of any Liens, the Partnership Interest, together with all rights, titles, interests, remedies, powers and privileges thereunto appertaining, to Purchaser; and Purchaser hereby purchases and accepts the Partnership Interest and assumes Seller’s obligation to fund the remaining Unfunded Commitment with respect to the Partnership Interest of approximately $1,353,000 and hereby agrees to be bound by the Partnership Agreement as a Limited Partner; (b)Purchaser shall pay the Purchase Price to Seller by wire transfer of immediately available funds to an account designated in writing by Seller; (c)Seller shall pay a placement fee equal to 3% of the Purchase Price to Herndon Plant Oakley Ltd. by wire transfer of immediately available funds to an account designated in writing by Purchaser; (d)Seller hereby withdraws from the Partnership as a limited partner; and (e)After giving effect to the sale and purchase under this Section and the completion of the Closing, Seller shall be a substituted Limited Partner in the Partnership with a 5⅓% Percentage Interest in the Partnership. 2.2 Purchase Price.The aggregate cash consideration for the transfer of Seller’s Partnership Interest shall be $8,000,000 (the “Purchase
